Citation Nr: 1721646	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-28 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for a low back disability prior to September 17, 2010 and from May 1, 2011.

2.  Entitlement to an increased rating greater than 10 percent for left hip snapping syndrome.

3.  Entitlement to an increased rating greater than 10 percent for right hip snapping syndrome.

4.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to March 2001. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction of the Veteran's claims file rests with the RO in Boise, Idaho.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is associated with the claims file.

The issues of entitlement to an increased rating for a lumbar spine disability, entitlement to an increased rating for a right hip disability, and entitlement to an increased rating for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During his August 2016 hearing before the Board, the Veteran withdrew his appeal for entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to a TDIU by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his claim for entitlement to a TDIU during an August 17, 2016 hearing before the Board.  There remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the matter and it is dismissed.


ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.


REMAND

A precedential opinion that directly impacts this case was recently issued (July 2016) by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The March 2016 VA examination results for the lumbar spine and bilateral hips do not reflect full compliance with Correia.  Accordingly, the Board finds that a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected left hip and right hip disabilities.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

Range of motion should be reported, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The examiner should test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left hip joints.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.  The examiner should also note extension, flexion, abduction, adduction and rotation of each thigh and whether ankylosis exists in either hip.  Finally, the examiner must describe all functional limitations resulting from the Veteran's right and left hip disabilities.

2.  Schedule the Veteran for a VA examination to assess the current severity of his service-connected lumbar spine disability.  The Veteran's claims file and a copy of this Remand must be reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

Range of motion should be reported in degrees, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.  The examiner should test and report the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

The examiner should note the presence of favorable ankylosis, unfavorable ankylosis and/or incapacitating episodes.  The examiner should specifically test for and report objective evidence of radiculopathy in the legs and indicate the presence of any other associated objective neurologic abnormalities, to include bowel or bladder impairment.  Finally, the examiner must describe all functional limitations resulting from the Veteran's lumbar spine disability.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

3.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


